DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2022-07-20, 2022-08-11, and 2022-09-08 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The amendment filed 2022-09-28 has been entered.  The status of claims is as follows:
Claims 1-24 are pending in the application
Claims 1-2, 7-9, 11, 13-15, 17, 19, and 22 are amended.

Response to Arguments
Applicant’s arguments in response to the claim objections to Claims 8 and 15 have been considered, and the objections are hereby withdrawn in light of the amendments made to the claims.
Applicant’s arguments with respect to the claim objections to Claims 8 and 15 have been considered, and the objections are hereby withdrawn in light of the amendments made to the claims.
Applicant’s arguments in response to the rejections of Claims 8 and 17 under 35 USC 112(b) have been considered, and the rejections are hereby withdrawn in light of the amendments made to the claims.
Applicant’s arguments in response to rejections under 35 USC 101 have been considered, and the rejections are hereby withdrawn in light of the amendments made to the claims, as the limitation “a visual display of the real-time region of effectiveness superimposed over and surrounding a video image of the participant as the participant moves during the gameplay, wherein the real-time region of effectiveness surrounding the participant changes based on changes to the real-time predictive factors during the gameplay” integrates the abstract idea into a practical application.
Applicant’s arguments on Remarks Pages 24-26 that Plant is not prior art is acknowledged and agreed upon by the Examiner.  Applicant’s remaining arguments against the prior art regarding the newly amended limitation, “a visual display of the real-time region of effectiveness superimposed over and surrounding a video image of the participant as the participant moves during the gameplay, wherein the real-time region of effectiveness surrounding the participant changes based on changes to the real-time predictive factors during the gameplay”, are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
Examiner notes that while Plant is not prior art, the scope was sufficiently changed by the amendment that Plant would still have had to be replaced by Examiner, as Plant does not teach “superimposed over and surrounding a video image of the participant”, as Plant is directed to indicating player positions on a heat map, and not actual video images of players.  Therefore, finality of the current rejection is proper as the scope of the claim has changed.

Remarks
Regarding Claims 8 and 15, as well as corresponding Specification [0061], Examiner points out that in the equations for Multiple Linear Regression, Applicant appears to be missing the constant term (i.e., A0 or β0) in the regression.  Contrast Spec [0060]:

    PNG
    media_image1.png
    94
    448
    media_image1.png
    Greyscale

With Yale (“Multiple Linear Regression”) Page 1:

    PNG
    media_image2.png
    49
    594
    media_image2.png
    Greyscale

Examiner is unsure if this was intentional or not, and for the purposes of applying prior art, the constant term + the epsilon term of Yale can be mapped to the epsilon term of the instant application.  While the term is not necessarily unclear or worthy of a 112(b) rejection, Examiner thought it may be useful for Applicant to at least point this out.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the real-time volume of effectiveness" twice in the final limitation.  There is insufficient antecedent basis for this limitation in the claim.  Examiner is interpreting as “the volume of effectiveness”.
Dependent claims 20-21 are rejected because they inherit the deficiencies of parent claim 19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Potkonjak (US 2011/0039624 A1) in view of Regan et al. (US 2014/0067098 A1; hereinafter “Regan”).
As per Claim 1, Potkonjak teaches a computer-implemented method comprising: 
monitoring, by a computing device, [real-time] sensor data providing information regarding a participant in a sporting event during gameplay of the sporting event (Potkonjak, Para [0013], discloses:  “The first sensor 101 may be configured to collect a first set of data associated with one or more events from the actual sports game as the actual sports game is being played in the first game space 103 (e.g., a human player playing on an actual sports field--not a computer simulation).”  Here, Potkonjak discloses collecting sensor data regarding a participant in a sporting event.  
determining, by the computing device, [real-time] predictive factors associated with the participant based on the monitoring the [real-time] sensor data (Potkonjak, Para [0035], discloses:  “To illustrate, the historical records of the athlete may include, without limitation, the highest moving speed of the athlete and the longest distance that the athlete successfully covered on a tennis court.”)
determining, by the computing device, a size of a [real-time] region of effectiveness surrounding the participant based on the predictive factors and training data identifying historical effectiveness of the participant, wherein the real-time region of effectiveness represents a region in which the participant is considered to be effective (Potkonjak, Para [0035] as shown above, discloses the historical predictive factors of “highest moving speed” and “longest distance that the athlete successfully covered on a tennis court”, and this determines a “region of effectiveness”, as Potkonjak continues in the same paragraph [0035]:  “If the athlete can only get to the point B long after T1, then the method 200 may proceed from block 207 to block 209, and the cyber-physical game player's hit is scored, because the cyber-physical game player would be a clear winner.”  Thus, the predictive factor has determined the region of where the athlete can effectively return the ball, and thus a region of effectiveness.  As for “training data”, Potkonjak also discloses the following in [0037]:  “Based on prior tennis matches that the athlete played, a probability of the athlete failing to return a shot at each of the illustrated landing positions may be determined…Some example statistical techniques may include, without limitation, processes and methods for kernel estimation, boosting, shape regressions, smoothing, monotonic regressions, and convex regressions.”  Here, Potkonjak recites machine learning algorithms (“boosting”, “regression”), and thus the historical data amounts to training data in a machine learning model to make the prediction of the region of effectiveness.)
However, Potkonjak alone does not teach that the participant for whom the region of effectiveness is calculated based on historical effectiveness is the same participant for whom the sensor data is collected.  Potkonjak collects sensor data for the first participant (“athlete”) in the past, and determines a region of effectiveness based on historical effectiveness for the “athlete”.  Potkonjak collects sensor data from the second participant (“cyber-physical game player”), but does not determine a region of effectiveness based on historical effectiveness for this second participant.  Nor does Potkonjak teach outputting, by the computing device, a visual display of the real-time region of effectiveness superimposed over and surrounding a video image of the participant as the participant moves during the gameplay, wherein the real-time region of effectiveness surrounding the participant changes based on changes to the real-time predictive factors during the gameplay
Regan teaches real-time sensor data providing information regarding a participant in a sporting event during gameplay of the sporting event (Regan, Para [0015], discloses:  “To this end the present invention provides a system of collecting and displaying statistical performance data of football tactical plays which includes: [0016] a) player data loggers worn by each player that include accelerometers and location sensors that provide data on duration of play, acceleration, speed, direction of movement, possession of ball, force of impacts [0017] b) a processor that collects the data from the sensors and from other sources and analyses the data for each tactical play.”  Here, Regan discloses players wearing sensors to collect information in real time during gameplay.)
determining, by the computing device, a size of a real-time region of effectiveness surrounding the participant based on the predictive factors (Regan, Para [0033], discloses determining a region of effectiveness:  “Display the effective coverage area that a receiver can cover if the ball is passed in their direction from the quarterback. This allows the viewer or coach to see which receivers have the largest effective range to receive the ball and to evaluate where the passer of the ball (quarterback) has the best opportunity for passing the ball.”  Regan, Para [0063-0070] discloses that this is based on predictive factors:  “FIGS. 11 and 12 illustrate the display of effective coverage area. The object is to measure and display the effective range that an athlete can cover if the ball were passed in their direction, based on the input parameters. Input Parameters: Current speed of the athlete, Distance from the ball, Acceleration ability of the athlete considering their current speed, Direction athlete is facing, Passing velocity of player with the ball.”  The predictive factors are based on real-time sensor data as shown above (“player data loggers worn by each player that include accelerometers”), and thus the above is a real-time region of effectiveness.)
outputting, by the computing device, a visual display of the real-time region of effectiveness superimposed over and surrounding a video image of the participant as the participant moves during the gameplay, wherein the real-time region of effectiveness surrounding the participant changes based on changes to the real-time predictive factors during the gameplay (Regan, Para [0070], discloses:  “An area under the athlete is drawn to show the range that they can cover if the ball were thrown to them at that point in time. In FIG. 11 The Offense receivers areas are shown in hatching to display the areas of the field where the QB can throw the ball and only his receivers can get to the ball.”  Regan, Fig. 11, discloses:  

    PNG
    media_image3.png
    445
    639
    media_image3.png
    Greyscale

Regan above shows a region of effectiveness superimposed over and surrounding a video image of the participant as the participant moves during the gameplay.  Recall above that Regan discloses this is based on “Current speed of the athlete, Distance from the ball, Acceleration ability of the athlete considering their current speed, Direction athlete is facing, Passing velocity of player with the ball”, and these data change over time, and thus Regan discloses wherein the real-time region of effectiveness surrounding the participant changes based on changes to the real-time predictive factors during the gameplay.  Also, Regan’s system above is displayed “real-time” and “during gameplay”, as Regan discloses in Para [0002]:  “The field of the present invention relates to the collection and presentation of sports performance data particularly live football game data.”)
Potkonjak and Regan are analogous art because they are both directed to analysis of sports via sensor data, and prediction of actions based on past data.
It would have been obvious before the effective filing date of the claimed invention to combine the determined region of effectiveness of Potkonjak with the real time player effective range data of Regan.  One of ordinary skill in the art would be motivated to do so in order to enhance the spectator viewing experience (Regan, Para [0003]:  “The spectators particularly those viewing television broadcasts find the addition of such information informative and useful in enhancing their viewing experience”) and also to allow athletes and coaches to better evaluate, adjust, and improve technique (Regan, Para [0094]:  “This analysis provides the coach and viewer with the ability to compare QB effectiveness.”)  Examiner notes that these are the same motivations of Applicant described in instant Specification [0020].

As per Claim 2, the combination of Potkonjak and Regan teaches the computer-implemented method of claim 1.  Regan teaches further comprising: 
updating the real-time region of effectiveness for the participant based on continued monitoring of the sensor data; wherein the outputting the visual display comprises continuously outputting updates to the real-time region of effectiveness for continuously displaying the updates to the real-time region of effectiveness (Regan, Para [0063-0070] discloses that this is based on predictive factors:  “FIGS. 11 and 12 illustrate the display of effective coverage area. The object is to measure and display the effective range that an athlete can cover if the ball were passed in their direction, based on the input parameters. Input Parameters: Current speed of the athlete, Distance from the ball, Acceleration ability of the athlete considering their current speed, Direction athlete is facing, Passing velocity of player with the ball.”  The predictive factors are based on real-time sensor data as shown above (“player data loggers worn by each player that include accelerometers”), and these data change as the player moves, therefore the real-time region of effectiveness is updated and the outputting of the region is updated as the athlete moves during the play.  Regan discloses in Para [0002]:  “The field of the present invention relates to the collection and presentation of sports performance data particularly live football game data.”)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Potkonjak and Regan, for at least the reasons recited in Claim 1.

As per Claim 3, the combination of Potkonjak and Regan teaches the computer-implemented method of claim 1.  Potkonjak teaches wherein the training data includes a training record identifying an effectiveness of a play and a particular set of predictive factors associated with the effectiveness of the play.  (Potkonjak, Para [0037]:  “Based on prior tennis matches that the athlete played, a probability of the athlete failing to return a shot at each of the illustrated landing positions may be determined.”  This is determined by Potkonjak, Para [0035]:  “To illustrate, the historical records of the athlete may include, without limitation, the highest moving speed of the athlete and the longest distance that the athlete successfully covered on a tennis court.”)

As per Claim 4, the combination of Potkonjak and Regan teaches the computer-implemented method of claim 1. Potkonjak teaches wherein the predictive factors include at least one selected from the group consisting of: position or orientation of a body of the participant; position of the participant on a court; 6244-402392Appl. No. 16/021,799P201803425US01 the participant's momentum; the participant's speed; the participant's trajectory; the participant's acceleration; a trajectory of a ball; and the participant's biometrics data. (Potkonjak, Para [0035]:  “To illustrate, the historical records of the athlete may include, without limitation, the highest moving speed of the athlete and the longest distance that the athlete successfully covered on a tennis court.”)

As per Claim 5, the combination of Potkonjak and Regan teaches the computer-implemented method of claim 1. Potkonjak teaches wherein the real-time region of effectiveness is a volume of effectiveness or area of effectiveness (Potkonjak, Para [0035]:  “To illustrate, the historical records of the athlete may include, without limitation, the highest moving speed of the athlete and the longest distance that the athlete successfully covered on a tennis court.”  “The longest distance that the athlete successfully covered on a tennis court”, in all directions, results in a circular area of effectiveness.)

As per Claim 6, the combination of Potkonjak and Regan teaches the computer-implemented method of claim 1. Potkonjak teaches wherein the participant is an athlete of the sporting event and the sporting event is tennis (Potkonjak, Para [0035]:  “To illustrate, the historical records of the athlete may include, without limitation, the highest moving speed of the athlete and the longest distance that the athlete successfully covered on a tennis court.”)

As per Claim 10, the combination of Potkonjak and Regan teaches the computer-implemented method of claim 1. Potkonjak teaches wherein a service provider at least one of creates, maintains, deploys and supports the computing device (Potkonjak, Para [0048] discloses an “implementer”:  “There is little distinction left between hardware and software implementations of aspects of systems; the use of hardware or software is generally (but not always, in that in certain contexts the choice between hardware and software can become significant) a design choice representing cost vs. efficiency tradeoffs. There are various vehicles by which processes and/or systems and/or other technologies described herein can be effected (e.g., hardware, software, and/or firmware), and that the preferred vehicle will vary with the context in which the processes and/or systems and/or other technologies are deployed. For example, if an implementer determines that speed and accuracy are paramount, the implementer may opt for a mainly hardware and/or firmware vehicle; if flexibility is paramount, the implementer may opt for a mainly software implementation; or, yet again alternatively, the implementer may opt for some combination of hardware, software, and/or firmware.”

As per Claim 13, the combination of Potkonjak and Regan teaches the computer-implemented method of claim 1. Potkonjak teaches further comprising deploying a system comprising providing a computer infrastructure operable to perform the monitoring, the determining the predictive factors, the determining the real-time region of effectiveness, and the outputting the real-time region of effectiveness (Potkonjak, Para [0048], discloses deployment of the system:  “There is little distinction left between hardware and software implementations of aspects of systems; the use of hardware or software is generally (but not always, in that in certain contexts the choice between hardware and software can become significant) a design choice representing cost vs. efficiency tradeoffs. There are various vehicles by which processes and/or systems and/or other technologies described herein can be effected (e.g., hardware, software, and/or firmware), and that the preferred vehicle will vary with the context in which the processes and/or systems and/or other technologies are deployed. For example, if an implementer determines that speed and accuracy are paramount, the implementer may opt for a mainly hardware and/or firmware vehicle; if flexibility is paramount, the implementer may opt for a mainly software implementation; or, yet again alternatively, the implementer may opt for some combination of hardware, software, and/or firmware.”)

Claims 7, 14-15, 18, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Potkonjak and Regan, further in view of Kim (US 2015/0265920 A1).
As per Claim 7, the combination of Potkonjak and Regan teaches the computer-implemented method of claim 1 as well as a region of effectiveness (see Rejection to Claim 1).  Potkonjak discloses based on a first regression equation (Potkonjak, Para [0037], discloses:  “In some implementations, a technically feasible statistical technique may utilize other known positions (e.g., positions 301, 303, 305, 307, and 309) that are close to the position 311 and their associated probabilities (e.g., P1, P3, P5, P7, and P9) to establish the probability of the athlete failing to return a shot at the position 311 (e.g., P11). Some example statistical techniques may include, without limitation, processes and methods for kernel estimation, boosting, shape regressions, smoothing, monotonic regressions, and convex regressions.”)
  However, the combination of Potkonjak and Regan does not explicitly teach wherein the real-time region of effectiveness is in the form of a cylinder having a volume, wherein a radius of the cylinder is determined based on a first regression equation and a height of the cylinder is based on a second regression equation.  
Kim teaches wherein the real-time region of effectiveness is in the form of a cylinder having a volume, wherein a radius of the cylinder is determined based on a first regression equation and a height of the cylinder is based on a second regression equation. (Kim, Para [0161], discloses:  “Referring to FIG. 9B, the device 100 may determine a range of motion of the subject based on the area 930 set by the user. For example, if it is assumed that the area 930 set by the user is circular, the device 100 may determine an area having a shape of a circular cylinder as a range of motion, wherein the circular cylinder has a bottom side having a shape of a circle set by the user and a length corresponding to a value obtained by multiplying a height of the user by a certain rate.”  Kim, Fig. 13 shows the region of effectiveness “range of motion” of both players in real-time standing in front of a camera:

    PNG
    media_image4.png
    652
    449
    media_image4.png
    Greyscale

Kim not only discloses this for a stationary subject above, but also a moving subject, as shown in  [0289]:  “If the content requires moving of a user, the control unit 2920 may determine a range of motion of the user based on a moving path of the user. Additionally, the control unit 2920 may determine a range of motion of the subject based on input information of a user.” And Fig. 18 shows two moving players, in which larger cylinders 1830 and 1840 are a “final range of motion” for each player, which Kim states in [0215-0216].

    PNG
    media_image5.png
    351
    714
    media_image5.png
    Greyscale


Kim and the combination of Potonjak and Regan are analogous art because they are both in the field of endeavor of games with sensor-monitored players with a range of effectiveness.
It would have been obvious before the effective filing date of the claimed invention to combine Potonjak’s and Regan’s area of effectiveness of a participant in a game with the cylindrical volume range of motion of a participant of Kim.  One of ordinary skill in the art and that is familiar with the game of tennis as well as other sports will appreciate that most sports are played in a three dimensional space in which height is a factor (with some exceptions, i.e. shuffleboard).  For example, tennis strokes hit to bounce on the same spot on the court may have different degrees of difficulty to return based on if they are a flat shot with moderate bounce, topspin shot with high bounce, or a backspin slice with a low bounce.  This is suggestive to one of ordinary skill in the art that the “range of effectiveness” of a player may be a “volume of effectiveness” in three dimensional space.  As another example, if using a “cylinder” of effectiveness, a player with an error prone overhead smash may have a lower effective cylinder than a player whose overhead is well-developed.  One of ordinary skill in the art would be motivated to combine Kim’s cylindrical volume range with the combination of Potonjak and Regan, because while the human range of motion may be a more complex calculation than a mathematically perfect cylinder, one of ordinary skill in the art may leverage the simplicity of a cylinder to save computational time and resources on efficiently calculating which tennis shots a player can effectively reach (Kim, Para [0288]:  “As another example, a range of motion of a subject may be a range which includes points that a part of the subject may reach while the subject is moving along a certain path. As another example, a range of motion of a subject may be a range which includes points that a part of the subject may reach as the subject moves in a certain area.”)
The combination of Potkonjak, Regan, and Kim further suggests wherein a radius of the volume of the cylinder is determined based on a first regression equation and a height of the cylinder is based on a second regression equation.  (Potkonjak has disclosed the use of a regression equation in [0037], as shown above in claim 1.  Kim has disclosed a cylindrical volume.  One of ordinary skill in the art will appreciate that a cylinder is defined by just two fundamental properties:  radius and height.  In the case of an athlete’s range of motion, the radius represents an athlete’s horizontal range, and the height represents the athlete’s vertical range.  This suggests two different calculations to determine these two values.  Potkonjak has already established a regression equation, and thus in combination with Kim, the combination suggests a regression equation to solve for each of the two properties, the radius and the height.)

	As per Claim 14, Potkonjak teaches a computer program product for training a machine learning system to determine and display a real-time volume of effectiveness surrounding an athlete, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to: (Potkonjak [0039] discloses a computer program product with computer readable storage medium:  “FIG. 4 is a block diagram illustrating a computer program product 400 for modeling an actual sports game in a computer in accordance with at least some embodiments of the present disclosure. Computer program product 400 may include one or more sets of executable instructions 402 for executing the method described above and illustrated in FIG. 2. Computer program product 400 may be transmitted in a signal bearing medium 404 or another similar communication medium 406. Computer program product 400 may also be recorded in a computer readable medium 408 or another similar recordable medium 410.”)
monitor sensor data during gameplay of a sporting event; (Potkonjak, Para [0013], discloses:  “The first sensor 101 may be configured to collect a first set of data associated with one or more events from the actual sports game as the actual sports game is being played in the first game space 103 (e.g., a human player playing on an actual sports field--not a computer simulation).”  Here, Potkonjak discloses collecting sensor data of an athlete during gameplay of a sporting event.  
determine an effectiveness of a play made by the athlete; (Potkonjak [0037]:  “Based on prior tennis matches that the athlete played, a probability of the athlete failing to return a shot at each of the illustrated landing positions may be determined…Some example statistical techniques may include, without limitation, processes and methods for kernel estimation, boosting, shape regressions, smoothing, monotonic regressions, and convex regressions.”  Here, Potkonjak discloses determining the effectiveness of past plays of the athlete, the effectiveness being whether or not the athlete reached the ball.)
determine a dataset of predictive factors associated with the athlete based on the monitoring the sensor data; (Potkonjak, Para [0035], discloses:  “To illustrate, the historical records of the athlete may include, without limitation, the highest moving speed of the athlete and the longest distance that the athlete successfully covered on a tennis court.”)
train the machine learning system using the sensor data, the determined effectiveness of the play, and the dataset of predictive factors to generate and store a training data record that associates the effectiveness of the play with the dataset of predictive factors (Potkonjak [0037]:  “Based on prior tennis matches that the athlete played, a probability of the athlete failing to return a shot at each of the illustrated landing positions may be determined…Some example statistical techniques may include, without limitation, processes and methods for kernel estimation, boosting, shape regressions, smoothing, monotonic regressions, and convex regressions.”  Here, Potkonjak recites machine learning algorithms (“boosting”, “regression”), and thus the historical data from the sensors, predictive factors, and the athlete’s resulting effectiveness amounts to training data in a machine learning model to make the prediction of the region of effectiveness.)
determine the [real-time volume] range of effectiveness surrounding the athlete based on the dataset of [real-time] predictive factors and the training data record (Recall above Potkonjak discloses a training data record. Potkonjak, Para [0035] as shown above, discloses the historical predictive factors of “highest moving speed” and “longest distance that the athlete successfully covered on a tennis court”, and this determines a “region of effectiveness”, as Potkonjak continues in the same paragraph [0035]:  “If the athlete can only get to the point B long after T1, then the method 200 may proceed from block 207 to block 209, and the cyber-physical game player's hit is scored, because the cyber-physical game player would be a clear winner.”  Thus, the predictive factors and training have determined the region of where the athlete can effectively return the ball, and thus a region of effectiveness.  One of ordinary skill in the art will appreciate that a “longest distance” extending in all directions from the athlete’s current location comprises a circular area with a radius.)
However, Potkonjak does not disclose determine a dataset of real-time predictive factors based on the monitoring the sensor data; 6244-402394Appl. No. 16/021,799P201803425US01 determine the real-time volume of effectiveness surrounding the athlete based on the dataset of real-time predictive factors and the training data record; and generate and output a visual display of the real-time volume of effectiveness superimposed over and around a video image of the athlete during the sporting event, wherein the real-time volume of effectiveness dynamically changes during the sporting event.
Regan teaches determine a dataset of real-time predictive factors based on the monitoring the sensor data (Regan, Para [0015], discloses:  “To this end the present invention provides a system of collecting and displaying statistical performance data of football tactical plays which includes: [0016] a) player data loggers worn by each player that include accelerometers and location sensors that provide data on duration of play, acceleration, speed, direction of movement, possession of ball, force of impacts [0017] b) a processor that collects the data from the sensors and from other sources and analyses the data for each tactical play.”  Here, Regan discloses players wearing sensors to collect information in real time during gameplay.)
determine the real-time [volume] range of effectiveness surrounding the athlete based on the dataset of real-time predictive factors and the [training data record] (Regan, Para [0033], discloses determining a region of effectiveness:  “Display the effective coverage area that a receiver can cover if the ball is passed in their direction from the quarterback. This allows the viewer or coach to see which receivers have the largest effective range to receive the ball and to evaluate where the passer of the ball (quarterback) has the best opportunity for passing the ball.”  Regan, Para [0063-0070] discloses that this is based on predictive factors:  “FIGS. 11 and 12 illustrate the display of effective coverage area. The object is to measure and display the effective range that an athlete can cover if the ball were passed in their direction, based on the input parameters. Input Parameters: Current speed of the athlete, Distance from the ball, Acceleration ability of the athlete considering their current speed, Direction athlete is facing, Passing velocity of player with the ball.”  The predictive factors are based on real-time sensor data as shown above (“player data loggers worn by each player that include accelerometers”), and thus the above is a real-time region of effectiveness.)
and generate and output a visual display of the real-time [volume] range of effectiveness superimposed over and around a video image of the athlete during the sporting event, wherein the real-time [volume] range of effectiveness dynamically changes during the sporting event.  (Regan, Para [0070], discloses:  “An area under the athlete is drawn to show the range that they can cover if the ball were thrown to them at that point in time. In FIG. 11 The Offense receivers areas are shown in hatching to display the areas of the field where the QB can throw the ball and only his receivers can get to the ball.”  Regan, Fig. 11, discloses:  

    PNG
    media_image3.png
    445
    639
    media_image3.png
    Greyscale

Regan above shows a region of effectiveness superimposed over and surrounding a video image of the participant as the participant moves during the gameplay.  Recall above that Regan discloses this is based on “Current speed of the athlete, Distance from the ball, Acceleration ability of the athlete considering their current speed, Direction athlete is facing, Passing velocity of player with the ball”, and these data change over time, and thus Regan discloses wherein the real-time region of effectiveness surrounding the participant changes based on changes to the real-time predictive factors during the gameplay.  Also, Regan’s system above is displayed “real-time” and “during gameplay”, as Regan discloses in Para [0002]:  “The field of the present invention relates to the collection and presentation of sports performance data particularly live football game data.”)
Potkonjak and Regan are analogous art because they are both directed to analysis of sports via sensor data, and prediction of actions based on past data.
It would have been obvious before the effective filing date of the claimed invention to combine the determined region of effectiveness of Potkonjak with the real time player effective range data of Regan.  One of ordinary skill in the art would be motivated to do so in order to enhance the spectator viewing experience (Regan, Para [0003]:  “The spectators particularly those viewing television broadcasts find the addition of such information informative and useful in enhancing their viewing experience”) and also to allow athletes and coaches to better evaluate, adjust, and improve technique (Regan, Para [0094]:  “This analysis provides the coach and viewer with the ability to compare QB effectiveness.”)  Examiner notes that these are the same motivations of Applicant described in instant Specification [0020].
However, the combination of Potkonjak and Regan fails to teach volume of effectiveness surrounding the athlete.
Kim teaches volume of effectiveness surrounding the athlete. (Kim, Para [0161], discloses:  “Referring to FIG. 9B, the device 100 may determine a range of motion of the subject based on the area 930 set by the user. For example, if it is assumed that the area 930 set by the user is circular, the device 100 may determine an area having a shape of a circular cylinder as a range of motion, wherein the circular cylinder has a bottom side having a shape of a circle set by the user and a length corresponding to a value obtained by multiplying a height of the user by a certain rate.”  Kim, Fig. 13 shows the region of effectiveness “range of motion” of both players in real-time standing in front of a camera:

    PNG
    media_image4.png
    652
    449
    media_image4.png
    Greyscale

Kim not only discloses this for a stationary subject above, but also a moving subject, as shown in  [0289]:  “If the content requires moving of a user, the control unit 2920 may determine a range of motion of the user based on a moving path of the user. Additionally, the control unit 2920 may determine a range of motion of the subject based on input information of a user.” And Fig. 18 shows two moving players, in which larger cylinders 1830 and 1840 are a “final range of motion” for each player, which Kim states in [0215-0216].

    PNG
    media_image5.png
    351
    714
    media_image5.png
    Greyscale


Kim and the combination of Potonjak and Regan are analogous art because they are both in the field of endeavor of games with sensor-monitored players with a range of effectiveness.
It would have been obvious before the effective filing date of the claimed invention to combine Potonjak’s and Regan’s area of effectiveness of a participant in a game with the cylindrical volume range of motion of a participant of Kim.  One of ordinary skill in the art and that is familiar with the game of tennis as well as other sports will appreciate that most sports are played in a three dimensional space in which height is a factor (with some exceptions, i.e. shuffleboard).  For example, tennis strokes hit to bounce on the same spot on the court may have different degrees of difficulty to return based on if they are a flat shot with moderate bounce, topspin shot with high bounce, or a backspin slice with a low bounce.  This is suggestive to one of ordinary skill in the art that the “range of effectiveness” of a player may be a “volume of effectiveness” in three dimensional space.  As another example, if using a “cylinder” of effectiveness, a player with an error prone overhead smash may have a lower effective cylinder than a player whose overhead is well-developed.  One of ordinary skill in the art would be motivated to combine Kim’s cylindrical volume range with the combination of Potonjak and Regan, because while the human range of motion may be a more complex calculation than a mathematically perfect cylinder, one of ordinary skill in the art may leverage the simplicity of a cylinder to save computational time and resources on efficiently calculating which tennis shots a player can effectively reach (Kim, Para [0288]:  “As another example, a range of motion of a subject may be a range which includes points that a part of the subject may reach while the subject is moving along a certain path. As another example, a range of motion of a subject may be a range which includes points that a part of the subject may reach as the subject moves in a certain area.”)

As per Claim 15, the combination of Potkonjak, Regan, and Kim teaches the computer program product of claim 14 as well as regression (see Rejection to Claim 14).  Kim teaches wherein the real- time volume of effectiveness is in the form of a cylinder having a volume (Kim, Para [0161], discloses:  “Referring to FIG. 9B, the device 100 may determine a range of motion of the subject based on the area 930 set by the user. For example, if it is assumed that the area 930 set by the user is circular, the device 100 may determine an area having a shape of a circular cylinder as a range of motion).  
Thus, the combination of Potkonjak, Regan, and Kim further suggests wherein the determined radius of the volume of the cylinder is determined based on a first regression equation and a height of the cylinder is based on a second regression equation. (Potkonjak has disclosed the use of a regression equation in [0037], as shown above in claim 1.  Kim has disclosed a cylindrical volume.  One of ordinary skill in the art will appreciate that a cylinder is defined by just two fundamental properties:  radius and height.  In the case of an athlete’s range of motion, the radius represents an athlete’s horizontal range, and the height represents the athlete’s vertical range.  This suggests two different calculations to determine these two values.  Potkonjak has already established a regression equation, and thus in combination with Kim, the combination suggests a regression equation to solve for each of the two properties, the radius and the height.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kim with Potkonjak and Regan for at least the reasons recited in Claim 14.

As per Claim 18, the combination of Potkonjak, Regan, and Kim teaches the computer program product of claim 14 as well as regression (see Rejection to Claim 14).  Potkonjak teaches wherein the dataset of predictive factors include at least one selected from the group consisting of: position or orientation of a body of the athlete; position of the athlete on a court; the athlete's momentum; the athlete's speed; the athlete's trajectory; the athlete's acceleration; a trajectory of a ball; and the athlete's biometrics data. (Potkonjak, Para [0035]:  “To illustrate, the historical records of the athlete may include, without limitation, the highest moving speed of the athlete and the longest distance that the athlete successfully covered on a tennis court.”)

As per Claim 22, Potkonjak teaches a computer-implemented method comprising: (Potkonjak [0039] discloses a computing device:  “FIG. 4 is a block diagram illustrating a computer program product 400 for modeling an actual sports game in a computer in accordance with at least some embodiments of the present disclosure. Computer program product 400 may include one or more sets of executable instructions 402 for executing the method described above and illustrated in FIG. 2. Computer program product 400 may be transmitted in a signal bearing medium 404 or another similar communication medium 406. Computer program product 400 may also be recorded in a computer readable medium 408 or another similar recordable medium 410.”)
generating, by a computing device, a plurality of training data records for a participant of a sporting event, wherein the training data records each identify a measure of effectiveness of a play made by the participant, and a dataset of historical predictive factors associated with each measure of effectiveness; (Potkonjak [0037]:  “Based on prior tennis matches that the athlete played, a probability of the athlete failing to return a shot at each of the illustrated landing positions may be determined…Some example statistical techniques may include, without limitation, processes and methods for kernel estimation, boosting, shape regressions, smoothing, monotonic regressions, and convex regressions.”  Here, Potkonjak recites machine learning algorithms (“boosting”, “regression”), and thus the historical data from the sensors, predictive factors, and the athlete’s resulting effectiveness amounts to training data in a machine learning model to make the prediction of the region of effectiveness.)
monitoring, by the computing device, sensor data of the sporting event [in real-time]; (Potkonjak, Para [0013], discloses:  “The first sensor 101 may be configured to collect a first set of data associated with one or more events from the actual sports game as the actual sports game is being played in the first game space 103 (e.g., a human player playing on an actual sports field--not a computer simulation).”  Here, Potkonjak discloses collecting sensor data regarding a participant in a sporting event.  
determining, by the computing device, datasets of [real-time] predictive factors for the participant from the sensor data [in real-time]; (Potkonjak, Para [0035], discloses:  “To illustrate, the historical records of the athlete may include, without limitation, the highest moving speed of the athlete and the longest distance that the athlete successfully covered on a tennis court.”)
[dynamically] determining, by the computing device, [real-time volumes] ranges of effectiveness for the participant [over a period of time] during the sporting event based on the datasets of [real- time] predictive factors and the plurality of training data records; (Potkonjak, Para [0035] as shown above, discloses the historical predictive factors of “highest moving speed” and “longest distance that the athlete successfully covered on a tennis court”, and this determines a “region of effectiveness”, as Potkonjak continues in the same paragraph [0035]:  “If the athlete can only get to the point B long after T1, then the method 200 may proceed from block 207 to block 209, and the cyber-physical game player's hit is scored, because the cyber-physical game player would be a clear winner.”  Thus, the predictive factor has determined the region of where the athlete can effectively return the ball, and thus a region of effectiveness.  This is determined “dynamically” during cyber-physical game play.)
However, Potkonjak does not explicitly teach sensor data and predictive factors in real time, nor dynamically over a period of time.
Regan teaches monitoring, by the computing device, sensor data of the sporting event in real-time (Regan, Para [0015], discloses:  “To this end the present invention provides a system of collecting and displaying statistical performance data of football tactical plays which includes: [0016] a) player data loggers worn by each player that include accelerometers and location sensors that provide data on duration of play, acceleration, speed, direction of movement, possession of ball, force of impacts [0017] b) a processor that collects the data from the sensors and from other sources and analyses the data for each tactical play.”  Here, Regan discloses players wearing sensors to collect information in real time during gameplay.)
dynamically determining, by the computing device, real-time [volumes] ranges of effectiveness for the participant over a period of time during the sporting event based on the datasets of real- time predictive factors (Regan, Para [0033], discloses determining a region of effectiveness:  “Display the effective coverage area that a receiver can cover if the ball is passed in their direction from the quarterback. This allows the viewer or coach to see which receivers have the largest effective range to receive the ball and to evaluate where the passer of the ball (quarterback) has the best opportunity for passing the ball.”  Regan, Para [0063-0070] discloses that this is based on predictive factors:  “FIGS. 11 and 12 illustrate the display of effective coverage area. The object is to measure and display the effective range that an athlete can cover if the ball were passed in their direction, based on the input parameters. Input Parameters: Current speed of the athlete, Distance from the ball, Acceleration ability of the athlete considering their current speed, Direction athlete is facing, Passing velocity of player with the ball.”  The predictive factors are based on real-time sensor data as shown above (“player data loggers worn by each player that include accelerometers”), and thus the above is a real-time region of effectiveness.)
and outputting, by the computing device, the real-time [volumes] ranges of effectiveness for displaying the real-time [volumes] ranges of effectiveness around the participant. (Regan, Para [0070], discloses:  “An area under the athlete is drawn to show the range that they can cover if the ball were thrown to them at that point in time. In FIG. 11 The Offense receivers areas are shown in hatching to display the areas of the field where the QB can throw the ball and only his receivers can get to the ball.”  Regan, Fig. 11, discloses:  

    PNG
    media_image3.png
    445
    639
    media_image3.png
    Greyscale

Regan above shows a region of effectiveness superimposed over and surrounding a video image of the participant as the participant moves during the gameplay.  Recall above that Regan discloses this is based on “Current speed of the athlete, Distance from the ball, Acceleration ability of the athlete considering their current speed, Direction athlete is facing, Passing velocity of player with the ball”, and these data change over time, and thus Regan discloses wherein the real-time region of effectiveness surrounding the participant changes based on changes to the real-time predictive factors during the gameplay.  Also, Regan’s system above is displayed “real-time” and “during gameplay”, as Regan discloses in Para [0002]:  “The field of the present invention relates to the collection and presentation of sports performance data particularly live football game data.”)
Potkonjak and Regan are analogous art because they are both directed to analysis of sports via sensor data, and prediction of actions based on past data.
It would have been obvious before the effective filing date of the claimed invention to combine the determined region of effectiveness of Potkonjak with the real time player effective range data of Regan.  One of ordinary skill in the art would be motivated to do so in order to enhance the spectator viewing experience (Regan, Para [0003]:  “The spectators particularly those viewing television broadcasts find the addition of such information informative and useful in enhancing their viewing experience”) and also to allow athletes and coaches to better evaluate, adjust, and improve technique (Regan, Para [0094]:  “This analysis provides the coach and viewer with the ability to compare QB effectiveness.”)  Examiner notes that these are the same motivations of Applicant described in instant Specification [0020].
However, the combination of Potkonjak and Regan does not explicitly teach that the range of effectiveness around the participant is a volume of effectiveness around the participant.
Kim teaches a volume of effectiveness around the participant.  (Kim, Para [0161], discloses:  “Referring to FIG. 9B, the device 100 may determine a range of motion of the subject based on the area 930 set by the user. For example, if it is assumed that the area 930 set by the user is circular, the device 100 may determine an area having a shape of a circular cylinder as a range of motion, wherein the circular cylinder has a bottom side having a shape of a circle set by the user and a length corresponding to a value obtained by multiplying a height of the user by a certain rate.”  Kim, Fig. 13 shows the region of effectiveness “range of motion” of both players in real-time standing in front of a camera:

    PNG
    media_image4.png
    652
    449
    media_image4.png
    Greyscale

Kim not only discloses this for a stationary subject above, but also a moving subject, as shown in  [0289]:  “If the content requires moving of a user, the control unit 2920 may determine a range of motion of the user based on a moving path of the user. Additionally, the control unit 2920 may determine a range of motion of the subject based on input information of a user.” And Fig. 18 shows two moving players, in which larger cylinders 1830 and 1840 are a “final range of motion” for each player, which Kim states in [0215-0216].

    PNG
    media_image5.png
    351
    714
    media_image5.png
    Greyscale


Kim and the combination of Potonjak and Regan are analogous art because they are both in the field of endeavor of games with sensor-monitored players with a range of effectiveness.
It would have been obvious before the effective filing date of the claimed invention to combine Potonjak’s and Regan’s area of effectiveness of a participant in a game with the cylindrical volume range of motion of a participant of Kim.  One of ordinary skill in the art and that is familiar with the game of tennis as well as other sports will appreciate that most sports are played in a three dimensional space in which height is a factor (with some exceptions, i.e. shuffleboard).  For example, tennis strokes hit to bounce on the same spot on the court may have different degrees of difficulty to return based on if they are a flat shot with moderate bounce, topspin shot with high bounce, or a backspin slice with a low bounce.  This is suggestive to one of ordinary skill in the art that the “range of effectiveness” of a player may be a “volume of effectiveness” in three dimensional space.  As another example, if using a “cylinder” of effectiveness, a player with an error prone overhead smash may have a lower effective cylinder than a player whose overhead is well-developed.  One of ordinary skill in the art would be motivated to combine Kim’s cylindrical volume range with the combination of Potonjak and Regan, because while the human range of motion may be a more complex calculation than a mathematically perfect cylinder, one of ordinary skill in the art may leverage the simplicity of a cylinder to save computational time and resources on efficiently calculating which tennis shots a player can effectively reach (Kim, Para [0288]:  “As another example, a range of motion of a subject may be a range which includes points that a part of the subject may reach while the subject is moving along a certain path. As another example, a range of motion of a subject may be a range which includes points that a part of the subject may reach as the subject moves in a certain area.”)

As per Claim 23, the combination of Potkonjak, Regan, and Kim teaches the computer-implemented method of claim 22. Kim teaches wherein the real- time volume of effectiveness is in the form of a cylinder having a volume (Kim, Para [0161], discloses:  “Referring to FIG. 9B, the device 100 may determine a range of motion of the subject based on the area 930 set by the user. For example, if it is assumed that the area 930 set by the user is circular, the device 100 may determine an area having a shape of a circular cylinder as a range of motion).  
Thus, the combination of Potkonjak, Regan, and Kim further suggests wherein the determined radius of the volume of the cylinder is determined based on a first regression equation and a height of the cylinder is based on a second regression equation. (Potkonjak has disclosed the use of a regression equation in [0037], as shown above in claim 1.  Kim has disclosed a cylindrical volume.  One of ordinary skill in the art will appreciate that a cylinder is defined by just two fundamental properties:  radius and height.  In the case of an athlete’s range of motion, the radius represents an athlete’s horizontal range, and the height represents the athlete’s vertical range.  This suggests two different calculations to determine these two values.  Potkonjak has already established a regression equation, and thus in combination with Kim, the combination suggests a regression equation to solve for each of the two properties, the radius and the height.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kim with Potkonjak and Regan for at least the reasons recited in Claim 22.

As per Claim 24, the combination of Potkonjak, Regan, and Kim teaches the computer-implemented method of claim 22. Potkonjak teaches wherein each of the datasets of real-time predictive factors include at least one selected from the group consisting of: position or orientation of a body of the participant; position of the participant on a court; the participant's momentum; the participant's speed; the participant's trajectory; the participant's acceleration; a trajectory of a ball; and the participant's biometrics data. (Potkonjak, Para [0035]:  “To illustrate, the historical records of the athlete may include, without limitation, the highest moving speed of the athlete and the longest distance that the athlete successfully covered on a tennis court.”)

Claims 8, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Potkonjak, Regan, and Kim further in view of Yale (“Multiple Linear Regression”).
As per Claim 8, the combination of Potkonjak, Regan, and Kim teaches the computer-implemented method of claim 7 as well as the first regression equation and the second regression equation (see Rejection to Claim 7).  However, the combination of Potkonjak, Regan, and Kim does not explicitly teach wherein the first regression equation is r_i= A_1 x_il+A_2 x_i2+…+A_p x_ip+εr and the second regression equation is h_i= β_1 x_il+ β_2 x_i2+…+ βp x_ip+εh where xi is a set of predictive factors, A and R are weighting factors, and εr and εh are configurable constants.
 Yale discloses wherein the first regression equation is r_i= A_1 x_il+A_2 x_i2+…+A_p x_ip+εr and the second regression equation is h_i= β_1 x_il+ β_2 x_i2+…+ βp x_ip+εh where xi is a set of predictive factors, A and R are weighting factors, and εr and εh are configurable constants. (Yale, Page 1, discloses:

    PNG
    media_image6.png
    70
    612
    media_image6.png
    Greyscale

Examiner notes that Applicant has omitted the constant term (A0 and β0) from the multiple linear regression, but notes that Yale’s (β0 + εi) is analogous to configurable constants εr and εh. The β terms of Yale are weighting factors, and the x terms are predictive factors.)
	Yale and the combination of Potkonjak, Regan, and Kim are analogous art because they are both in the field of endeavor of machine learning, in particular, linear regression.  The problem of Yale is pertinent to the problem faced by Potkonjak, Regan, and Kim (see mPEP 2141.01(a)(I):  “Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention))
	It would have been obvious before the effective filing date of the claimed invention to combine the multiple linear regression equation of Yale with the regression recited by Potkonjak, Regan, and Kim.  One of ordinary skill in the art would be motivated to do so in order to predict an athlete’s range based on the athlete’s historical data (Yale, Page 1:  “Multiple linear regression attempts to model the relationship between two or more explanatory variables and a response variable by fitting a linear equation to observed data.”)

As per Claim 16, the combination of Potkonjak, Regan, and Kim teaches the computer program product of claim 15 as well as the first regression equation and the second regression equation (see Rejection to Claim 15).  However, the combination of Potkonjak, Regan, and Kim does not explicitly teach wherein the first regression equation is r_i= A_1 x_il+A_2 x_i2+…+A_p x_ip+εr and the second regression equation is h_i= β_1 x_il+ β_2 x_i2+…+ βp x_ip+εh where xi is a set of predictive factors, A and R are weighting factors, and εr and εh are configurable constants.
 Yale discloses wherein the first regression equation is r_i= A_1 x_il+A_2 x_i2+…+A_p x_ip+εr and the second regression equation is h_i= β_1 x_il+ β_2 x_i2+…+ βp x_ip+εh where xi is a set of predictive factors, A and R are weighting factors, and εr and εh are configurable constants. (Yale, Page 1, discloses:

    PNG
    media_image6.png
    70
    612
    media_image6.png
    Greyscale

Examiner notes that Applicant has omitted the constant term (A0 and β0) from the multiple linear regression, but notes that Yale’s (β0 + εi) is analogous to εr and εh.)
	Yale and the combination of Potkonjak, Regan, and Kim are analogous art because they are both in the field of endeavor of machine learning, in particular, linear regression.  The problem of Yale is pertinent to the problem faced by Potkonjak, Regan, and Kim (see mPEP 2141.01(a)(I):  “Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention))
	It would have been obvious before the effective filing date of the claimed invention to combine the multiple linear regression equation of Yale with the regression recited by Potkonjak, Regan, and Kim.  One of ordinary skill in the art would be motivated to do so in order to predict an athlete’s range based on the athlete’s historical data (Yale, Page 1:  “Multiple linear regression attempts to model the relationship between two or more explanatory variables and a response variable by fitting a linear equation to observed data.”)
	
As per Claim 17, the combination of Potkonjak, Regan, Kim, and Yale teaches the computer program product of claim 16 as well as regression equations and weighting factors (see Rejection to Claim 16).  Potkonjak further teaches back-solving for the weighting factor using a value for the radius included in the training data record (Potkonjak [0037]:  “Based on prior tennis matches that the athlete played, a probability of the athlete failing to return a shot at each of the illustrated landing positions may be determined…Some example statistical techniques may include, without limitation, processes and methods for kernel estimation, boosting, shape regressions, smoothing, monotonic regressions, and convex regressions.”  Here, Potkonjak discloses using regression based on training records comprising a radius (distance to the ball that the athlete either returned or failed to return), and regression comprises backsolving to determine the weighting factors of the regression equation.)

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Potkonjak and Regan further in view of Stein et al. (“Bring it to the Pitch: Combining Video and Movement Data to Enhance Team Sport Analysis”; hereinafter “Stein”).
As per Claim 9, the combination of Potkonjak and Regan teaches the computer-implemented method of claim 1. However, the combination of Potkonjak and Regan does not explicitly teach wherein the participant is a primary participant, the method further comprising determining an action for the primary participant to minimize a region of effectiveness for a secondary participant based on predictive factors associated with the secondary participant
Stein teaches wherein the participant is a primary participant, the method further comprising determining an action for the primary participant to minimize a region of effectiveness for a secondary participant based on predictive factors associated with the secondary participant (Stein, Page 13 Fig. 1, discloses:  

    PNG
    media_image7.png
    524
    1275
    media_image7.png
    Greyscale

Above, Stein discloses regions of effectiveness for both a primary participant (a member of one team) and a secondary participant (a member of the opposing team). Above, Stein also discloses “interaction spaces (left) and free spaces (right)”.  Examiner notes that the combination of these spaces may be considered a collective “region of effectiveness”.  The “interaction space” is defined in Page 18 Section 4.1 Para 1 as:  “Interaction spaces visualize the surrounding area that each player directly aims to control. They can be computed as the area that can be reached by a player, modeled as a function of velocity and heading [47].”  The “free space” is defined in Page 18 Section 4.1 Para 2 as:  “Free spaces, in contrast to interaction spaces, represent the region that can be reached by a player before any opposing players.”  Therefore, this “free space” is also, in combination with the “interaction space”, a region where the player can be effective, and thus the combination of the two is a “region of effectiveness” for a player, which includes the “interaction space” which surrounds the player.
Stein continues in Page 18 Section 4.1 Para 2:  “Free spaces that are most promising (exceed a specific size, small number of opposing players, close to goal) are visualized by highlighting the respective region on an abstracted soccer pitch.”  Here, Stein suggests determining an action for the primary participant to minimize a region of effectiveness for a secondary participant, it highlights “most promising” free spaces, and moving into a “most promising” free space with a “small number of opposing players” is likely to minimize a region of effectiveness for a secondary participant on the opposing team, whether that is a “free space” for the opposing players, or alternatively a “region of dominance” for the opposing team as a whole, as described in the next paragraph, Page 18 Section 4.1 Para 2:  “In addition to the previously introduced visualizations, we also propose a new visualization to illustrate dominant regions of a team. These regions represent areas where one team is more in control than the opposing team. We calculate dominant regions by taking into account how many players of each team can reach a dynamic region of the pitch first.”)	
Examiner also notes that Potkonjak may suggest the limitation by teaching calculating that a tennis shot will be unreturnable in [0035]:  “If the athlete can only get to the point B long after T1, then the method 200 may proceed from block 207 to block 209, and the cyber-physical game player's hit is scored, because the cyber-physical game player would be a clear winner.”  In this case, the action would reduce the athlete’s region of effectiveness to null once the shot passes.
Examiner also notes that Regan may suggest the limitation by teaching in [0070-0071]:  “In FIG. 11 The Offense receivers areas are shown in hatching to display the areas of the field where the QB can throw the ball and only his receivers can get to the ball. The areas where the defenders can effectively cover are crosshatched. The display of effective coverage provides the viewer with the ability to see which receivers have the largest effective range and also where the passer of the ball should be targeting for that receiver”)
Stein and the combination of Potkonjak and Regan are analogous art because they are both directed to analysis of sports with regions of effectiveness, and prediction of actions based on past data.
It would have been obvious before the effective filing date of the claimed invention to combine the determined region of effectiveness of Potkonjak and Regan with the suggestion of “most promising” spaces of Stein.  One of ordinary skill in the art would be motivated to do so in order to allow athletes and coaches to better evaluate, adjust, and improve technique (Stein, Page 13 Abstract:  “However, video analysis is typically a time-consuming process, where the analyst needs to memorize and annotate scenes. In contrast, visualization typically relies on an abstract data model, often using abstract visual mappings, and is not directly linked to the observed movement context anymore. We propose a visual analytics system that tightly integrates team sport video recordings with abstract visualization of underlying trajectory data…Our system seamlessly integrates video and visualization modalities, enabling analysts to draw on the advantages of both analysis forms. Several expert studies conducted with team sport analysts indicate the effectiveness of our integrated approach.”)

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Potkonjak and Regan further in view of Rodgers (US 2019/0321727 A1).  Examiner notes that all cited aspects of Rodgers are supported by the associated Provisional Application with an effective date of 2018-04-02.
As per Claim 11, the combination of Potkonjak and Regan teaches the computer-implemented method of claim 1. However, the combination of Potkonjak and Regan does not teach wherein the monitoring the determining the predictive factors, the determining the real-time region of effectiveness, and the outputting the real-time region of effectiveness are provided by a service provider on a subscription, advertising, and/or fee basis.
Rodgers teaches wherein the monitoring the determining the predictive factors, the determining the real-time region of effectiveness, and the outputting the real-time region of effectiveness are provided by a service provider on a subscription, advertising, and/or fee basis (Rodgers, Para [0023] discloses a service provider with a subscription:  “Some implementations support different subscription models and/or are configured to provide one or more concurrent real time gameplay and/or review media streams that correspond with little or no latency to one or more actual gaming streams (e.g., a video stream output to a client device of a user participating in an online/cloud gaming session via either a mobile application or a browser-based program). In some implementations, the real-time gameplay and/or review media streams are provided with little or no latency via a media streaming site, such as YouTube, to one or more users.”)
Rodgers and the combination of Potkonjak and Regan are analogous art because they are both in the field of endeavor of applying machine learning to real-time gameplay (Rodgers, Para [0023]:  “the real-time gameplay and/or review media streams are provided with little or no latency via a media streaming site” and [0143]:  “In some implementations, the simulation module 430 uses machine learning to train itself to accurately model a particular user's in-game behavior.”)
It would have been obvious before the effective filing date of the claimed invention to combine the real-time gameplay analysis of Potkonjak and Regan with the subscription model of Rodgers.  One of ordinary skill in the art would be motivated to do so in order to make money from users, as well as to maximize performance by allowing users to pay for tiers of service where latency can be minimized (Rodgers [0043]:  “Different instances of these games may have widely varying cloud hardware requirements and network (e.g., to ensure an optimal user gaming experience—consistent in some instances with different subscription performance tiers) based on different associated latency requirements and expectations, output video resolution, and gaming server computational workload and video encoding/streaming resources, and network bandwidth.”)

As per Claim 12, the combination of Potkonjak and Regan teaches the computer-implemented method of claim 1. However, the combination of Potkonjak and Regan does not teach wherein the computing device includes software provided as a service in a cloud environment.
Rodgers teaches wherein the computing device includes software provided as a service in a cloud environment (Rodgers, Para [0006], discloses:  “Implementations described in this specification are directed to providing a gaming application programming interface (API) and cloud platform to enable efficient, portable, and low latency hosting of third party gaming content.”)
Rodgers and the combination of Potkonjak and Regan are analogous art because they are both in the field of endeavor of applying machine learning to real-time gameplay (Rodgers, Para [0023]:  “the real-time gameplay and/or review media streams are provided with little or no latency via a media streaming site” and [0143]:  “In some implementations, the simulation module 430 uses machine learning to train itself to accurately model a particular user's in-game behavior.”)
It would have been obvious before the effective filing date of the claimed invention to combine the real-time gameplay analysis of Potkonjak and Regan with the cloud-based model of Rodgers.  One of ordinary skill in the art would be motivated to do so in order to take advantage of a centralized hosting environment for better resource management when hosting real-time gaming analysis (Rodgers, Para [0004]:  “Internet-connected electronic devices can support a variety of cloud-based media and entertainment applications. These applications include media streaming applications in which a server streams content to user devices, gaming applications in which a user interacts from a user device with a game that executes on a server, and a variety of social media and communication applications that allow large numbers of users to interact concurrently with each other and with cloud-hosted content and applications via their Internet-connected devices,” and [0006]:  “Implementations described in this specification are directed to providing a gaming application programming interface (API) and cloud platform to enable efficient, portable, and low latency hosting of third party gaming content. Some implementations dynamically allocate cloud gaming hardware resources, and monitor and utilize network bandwidth available to individual end users to provide an optimal cloud gaming experience.”)

Claims 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Potkonjak, Regan, Stein, and Kim.
As per Claim 19, Potkonjak teaches A system comprising: a processor, a computer readable memory and a computer readable storage medium associated with a computing device; 6244-402395Appl. No. 16/021,799P201803425US01 (Potkonjak [0039-0040]:  “FIG. 4 is a block diagram illustrating a computer program product 400 for modeling an actual sports game in a computer in accordance with at least some embodiments of the present disclosure. Computer program product 400 may include one or more sets of executable instructions 402 for executing the method described above and illustrated in FIG. 2. Computer program product 400 may be transmitted in a signal bearing medium 404 or another similar communication medium 406. Computer program product 400 may also be recorded in a computer readable medium 408 or another similar recordable medium 410. FIG. 5 is an example block diagram illustrating an example computing device 500 that is arranged for modeling an actual sports game in a cyber-physical game in accordance with some embodiments of the present disclosure. In a very basic configuration 501 (shown in dashed lines), computing device 500 may typically include one or more processors 510 and system memory 520. A memory bus 530 may be used for communicating between the processor 510 and the system memory 520.”  
program instructions to monitor sensor data during gameplay of a sporting event; (Potkonjak, Para [0013], discloses:  “The first sensor 101 may be configured to collect a first set of data associated with one or more events from the actual sports game as the actual sports game is being played in the first game space 103 (e.g., a human player playing on an actual sports field--not a computer simulation).”  Here, Potkonjak discloses collecting sensor data during gameplay of a sporting event.  
program instructions to determine a [volume] range of effectiveness for a primary participant in the sporting event based on the monitoring the sensor data and a first set of predictive factors associated with the primary participant, wherein the [volume] range of effectiveness for the primary participant represents a [volume] range surrounding the primary participant in which the primary participant is considered to be effective; (Potkonjak, Para [0035], discloses:  “To illustrate, the historical records of the athlete may include, without limitation, the highest moving speed of the athlete and the longest distance that the athlete successfully covered on a tennis court.” Here, Potkonjak discloses a range of effectiveness surrounding the athlete, the range being the area the athlete can cover from their current location.)
wherein the program instructions are stored on the computer readable storage medium for execution by the processor via the computer readable memory. (Potkonjak [0039-0040] shown above, discloses the computer readable storage medium, processor, and memory.)
Potkonjak also discloses monitoring the sensor data and a second set of predictive factors associated with the secondary participant (Potkonjak, Para [0013]: “The system 100 may also include a second sensor 111 in a second game space 113. The second sensor 111 may be configured to collect a second set of data associated with actions taken by a player of the cyber-physical game in the second game space 113 (e.g., a cyber-physical gamer playing on a "virtual" sports field supported by a computer). In the following discussions, to avoid any confusion, a player in the actual sports game may be referred to as an athlete, and a player of the cyber-physical game may be referred to as a cyber-physical game player.”  Here, Potkonjak discloses a secondary participant (“cyber-physical game player”).  Potkonjak, Para [0019] discloses predictive factors associated with the secondary participant, predicting whether or not the secondary participant’s return of a shot is a failure or successful:  “Using the example of returning the modeled serve in the cyber-physical game, in some implementations, the computing device 109 may be configured to consider three possible scenarios. The first scenario may refer to a clearly missed hit, meaning the return by the cyber-physical game player fails to cross the net or is out of bounds. The second scenario may refer to a clearly successful hit, meaning the return by the cyber-physical game player is statistically impossible for the athlete in the actual tennis match to keep in play.”)
However, Potkonjak does not explicitly teach a range of effectiveness surrounding the secondary participant.  Potonjak does not explicitly teach program instructions to determine a volume of effectiveness for a secondary participant in the sporting event based on the monitoring the sensor data and a second set of predictive factors associated with the secondary participant, wherein the volume of effectiveness for the secondary participant represents a volume surrounding the secondary participant in which the secondary participant is considered to be effective; program instructions to determine a third set of predictive factors associated with the secondary participant that minimize the volume of effectiveness for the secondary participant; program instructions to determine one or more suggested actions for the primary participant to introduce the third set of predictive factors and minimize the volume of effectiveness for the secondary participant; and program instructions to visually display: the volume of effectiveness of the primary participant superimposed over and surrounding a video image of the primary participant as the primary participant moves during the gameplay; the volume of effectiveness of the second participant superimposed over a video image of the secondary participant as the second participant moves during the gameplay; and a graphical presentation of the suggested actions, wherein the real-time volume of effectiveness of the primary participant and the real- time volume of effectiveness of the second participant dynamically change during the sporting event, wherein the program instructions are stored on the computer readable storage medium for execution by the processor via the computer readable memory.
Regan teaches program instructions to determine a [volume] range of effectiveness for a secondary participant in the sporting event based on the monitoring the sensor data and a second set of predictive factors associated with the secondary participant, wherein the [volume] range of effectiveness for the secondary participant represents a [volume] range surrounding the secondary participant in which the secondary participant is considered to be effective; (Regan, Para [0033], discloses determining a region of effectiveness:  “Display the effective coverage area that a receiver can cover if the ball is passed in their direction from the quarterback. This allows the viewer or coach to see which receivers have the largest effective range to receive the ball and to evaluate where the passer of the ball (quarterback) has the best opportunity for passing the ball.”  Regan, Para [0063-0070] discloses that this is based on predictive factors:  “FIGS. 11 and 12 illustrate the display of effective coverage area. The object is to measure and display the effective range that an athlete can cover if the ball were passed in their direction, based on the input parameters. Input Parameters: Current speed of the athlete, Distance from the ball, Acceleration ability of the athlete considering their current speed, Direction athlete is facing, Passing velocity of player with the ball.”  The predictive factors are based on real-time sensor data as shown above (“player data loggers worn by each player that include accelerometers”), and thus the above is a real-time region of effectiveness.
Regan, Para [0070], discloses:  “The areas where the defenders can effectively cover are crosshatched.”  Regan Fig. 11 shows regions of effectiveness around both receivers and defenders, and thus regions of effectiveness based on predictive factors for secondary participants.)
the [volume] range of effectiveness of the primary participant superimposed over and surrounding a video image of the primary participant as the primary participant moves during the gameplay; the volume of effectiveness of the second participant superimposed over a video image of the secondary participant as the second participant moves during the gameplay; (Regan, Para [0070], discloses:  “An area under the athlete is drawn to show the range that they can cover if the ball were thrown to them at that point in time. In FIG. 11 The Offense receivers areas are shown in hatching to display the areas of the field where the QB can throw the ball and only his receivers can get to the ball.”  Regan, Fig. 11, discloses:  

    PNG
    media_image3.png
    445
    639
    media_image3.png
    Greyscale

Regan above shows a region of effectiveness superimposed over and surrounding a video image of the participant as the participant moves during the gameplay.  Recall above that Regan discloses this is based on “Current speed of the athlete, Distance from the ball, Acceleration ability of the athlete considering their current speed, Direction athlete is facing, Passing velocity of player with the ball”, and these data change over time, and thus Regan discloses wherein the real-time region of effectiveness surrounding the participant changes based on changes to the real-time predictive factors during the gameplay.  Also, Regan’s system above is displayed “real-time” and “during gameplay”, as Regan discloses in Para [0002]:  “The field of the present invention relates to the collection and presentation of sports performance data particularly live football game data.”  
Regan, Para [0070], discloses:  “The areas where the defenders can effectively cover are crosshatched.”  Regan Fig. 11 shows regions of effectiveness around both receivers and defenders, and thus regions of effectiveness based on predictive factors for secondary participants.)
Potkonjak and Regan are analogous art because they are both directed to analysis of sports via sensor data, and prediction of actions based on past data.
It would have been obvious before the effective filing date of the claimed invention to combine the determined region of effectiveness of Potkonjak with the real time player effective range data of Regan.  One of ordinary skill in the art would be motivated to do so in order to enhance the spectator viewing experience (Regan, Para [0003]:  “The spectators particularly those viewing television broadcasts find the addition of such information informative and useful in enhancing their viewing experience”) and also to allow athletes and coaches to better evaluate, adjust, and improve technique (Regan, Para [0094]:  “This analysis provides the coach and viewer with the ability to compare QB effectiveness.”)  Examiner notes that these are the same motivations of Applicant described in instant Specification [0020].

However, the combination of Potkonjak and Regan does not teach program instructions to determine a third set of predictive factors associated with the secondary participant that minimize the volume of effectiveness for the secondary participant; program instructions to determine one or more suggested actions for the primary participant to introduce the third set of predictive factors and minimize the volume of effectiveness for the secondary participant; and a graphical presentation of the suggested actions, wherein the real-time volume of effectiveness of the primary participant and the real- time volume of effectiveness of the second participant dynamically change during the sporting event
Stein teaches program instructions to determine a third set of predictive factors associated with the secondary participant that minimize the [volume] range of effectiveness for the secondary participant;  (

    PNG
    media_image7.png
    524
    1275
    media_image7.png
    Greyscale

Stein, Page 13 Fig. 1 Caption, discloses: “interaction spaces (left) and free spaces (right)”.  Examiner notes that the combination of these spaces may be considered a collective “region of effectiveness”.  The “interaction space” is defined in Page 18 Section 4.1 Para 1 as:  “Interaction spaces visualize the surrounding area that each player directly aims to control. They can be computed as the area that can be reached by a player, modeled as a function of velocity and heading [47].”  The “free space” is defined in Page 18 Section 4.1 Para 2 as:  “Free spaces, in contrast to interaction spaces, represent the region that can be reached by a player before any opposing players.”  Therefore, this “free space” is also, in combination with the “interaction space”, a region where the player can be effective, and thus the combination of the two is a “region of effectiveness” for a player, which includes the “interaction space” which surrounds the player.
Stein continues in Page 18 Section 4.1 Para 2:  “Free spaces that are most promising (exceed a specific size, small number of opposing players, close to goal) are visualized by highlighting the respective region on an abstracted soccer pitch.”  Here, Stein suggests determining an action for the primary participant to minimize a region of effectiveness for a secondary participant, it highlights “most promising” free spaces, and moving into a “most promising” free space with a “small number of opposing players” is likely to minimize a region of effectiveness for a secondary participant on the opposing team, whether that is a “free space” for the opposing players, or alternatively a “region of dominance” for the opposing team as a whole, as described in the next paragraph, Page 18 Section 4.1 Para 2:  “In addition to the previously introduced visualizations, we also propose a new visualization to illustrate dominant regions of a team. These regions represent areas where one team is more in control than the opposing team. We calculate dominant regions by taking into account how many players of each team can reach a dynamic region of the pitch first.”  This “most promising space” amounts to a “third set of predictive factors” for the secondary participant, in addition to the second set of predictive factors that indicate the secondary participant’s original “interaction space”.)	
Examiner also notes that Potkonjak may suggest the limitation by teaching calculating that a tennis shot will be unreturnable in [0035]:  “If the athlete can only get to the point B long after T1, then the method 200 may proceed from block 207 to block 209, and the cyber-physical game player's hit is scored, because the cyber-physical game player would be a clear winner.”  In this case, the action would reduce the athlete’s region of effectiveness to null once the shot passes.
Examiner also notes that Regan may suggest the limitation by teaching in [0070-0071]:  “In FIG. 11 The Offense receivers areas are shown in hatching to display the areas of the field where the QB can throw the ball and only his receivers can get to the ball. The areas where the defenders can effectively cover are crosshatched. The display of effective coverage provides the viewer with the ability to see which receivers have the largest effective range and also where the passer of the ball should be targeting for that receiver”)
program instructions to determine one or more suggested actions for the primary participant to introduce the third set of predictive factors and minimize the [volume] range of effectiveness for the secondary participant; (Stein, as shown above, discloses “highlighting” the “most promising” free spaces, thus suggesting actions for the primary participant).
the [volume] range of effectiveness of the primary participant superimposed over and surrounding a video image of the primary participant as the primary participant moves during the gameplay; the volume of effectiveness of the second participant superimposed over a video image of the secondary participant as the second participant moves during the gameplay; and a graphical presentation of the suggested actions, wherein the real-time volume of effectiveness of the primary participant and the real-time [volume] range of effectiveness of the second participant dynamically change during the sporting event (Recall above that Regan discloses displaying the regions of effectiveness “live” during real time.  Stein, Fig. 1 shown above, discloses the ranges of effectiveness shown below each player of both teams, and thus both primary and secondary participants, and these ranges are superimposed on video images of the players moving during gameplay.  It also displays the suggested actions, as the “most promising” free spaces are “highlighted”.  This is superimposed a video image of both primary and secondary players.  This dynamically changes as Stein, Page 14 Figure 2, discloses:  
    PNG
    media_image8.png
    269
    1000
    media_image8.png
    Greyscale

Here, Stein discloses “Combine Visual Analytics Results with Television Recording” and in the caption states:  “integration of visualizations on the pitch for the video”.  Thus, the ranges are combined with the video, meaning they dynamically change as the video progresses.)
Stein and the combination of Potkonjak and Regan are analogous art because they are both directed to analysis of sports with regions of effectiveness, and prediction of actions based on past data.
It would have been obvious before the effective filing date of the claimed invention to combine the determined region of effectiveness of Potkonjak and Regan with the suggestion of “most promising” spaces of Stein.  One of ordinary skill in the art would be motivated to do so in order to allow athletes and coaches to better evaluate, adjust, and improve technique (Stein, Page 13 Abstract:  “However, video analysis is typically a time-consuming process, where the analyst needs to memorize and annotate scenes. In contrast, visualization typically relies on an abstract data model, often using abstract visual mappings, and is not directly linked to the observed movement context anymore. We propose a visual analytics system that tightly integrates team sport video recordings with abstract visualization of underlying trajectory data…Our system seamlessly integrates video and visualization modalities, enabling analysts to draw on the advantages of both analysis forms. Several expert studies conducted with team sport analysts indicate the effectiveness of our integrated approach.”)
However, the combination of Potkonjak, Regan, and Stein does not explicitly teach that the range of effectiveness is a volume of effectiveness.
Kim teaches volume of effectiveness. (Kim, Para [0161], discloses:  “Referring to FIG. 9B, the device 100 may determine a range of motion of the subject based on the area 930 set by the user. For example, if it is assumed that the area 930 set by the user is circular, the device 100 may determine an area having a shape of a circular cylinder as a range of motion, wherein the circular cylinder has a bottom side having a shape of a circle set by the user and a length corresponding to a value obtained by multiplying a height of the user by a certain rate.”  Kim, Fig. 13 shows the region of effectiveness “range of motion” of both players in real-time standing in front of a camera:

    PNG
    media_image4.png
    652
    449
    media_image4.png
    Greyscale

Kim not only discloses this for a stationary subject above, but also a moving subject, as shown in  [0289]:  “If the content requires moving of a user, the control unit 2920 may determine a range of motion of the user based on a moving path of the user. Additionally, the control unit 2920 may determine a range of motion of the subject based on input information of a user.” And Fig. 18 shows two moving players, in which larger cylinders 1830 and 1840 are a “final range of motion” for each player, which Kim states in [0215-0216].

    PNG
    media_image5.png
    351
    714
    media_image5.png
    Greyscale

	
Kim and the combination of Potonjak, Regan, and Stein are analogous art because they are both in the field of endeavor of games with sensor-monitored players with a range of effectiveness.
It would have been obvious before the effective filing date of the claimed invention to combine the Potonjak, Regan, and Stein area of effectiveness of a participant in a game with the cylindrical volume range of motion of a participant of Kim.  One of ordinary skill in the art and that is familiar with the game of tennis as well as other sports will appreciate that most sports are played in a three dimensional space in which height is a factor (with some exceptions, i.e. shuffleboard).  For example, tennis strokes hit to bounce on the same spot on the court may have different degrees of difficulty to return based on if they are a flat shot with moderate bounce, topspin shot with high bounce, or a backspin slice with a low bounce.  This is suggestive to one of ordinary skill in the art that the “range of effectiveness” of a player may be a “volume of effectiveness” in three dimensional space.  As another example, if using a “cylinder” of effectiveness, a player with an error prone overhead smash may have a lower effective cylinder than a player whose overhead is well-developed.  One of ordinary skill in the art would be motivated to combine Kim’s cylindrical volume range with the combination of Potonjak, Regan, and Stein, because while the human range of motion may be a more complex calculation than a mathematically perfect cylinder, one of ordinary skill in the art may leverage the simplicity of a cylinder to save computational time and resources on efficiently calculating which tennis shots a player can effectively reach (Kim, Para [0288]:  “As another example, a range of motion of a subject may be a range which includes points that a part of the subject may reach while the subject is moving along a certain path. As another example, a range of motion of a subject may be a range which includes points that a part of the subject may reach as the subject moves in a certain area.”)

As per Claim 21, the combination of Potkonjak, Regan, Stein, and Kim teaches the system of claim 19. Potkonjak teaches wherein the primary participant is an athlete of the sporting event, the secondary participant is an opponent athlete, and the sporting event is tennis. (Potkonjak, Para [0035]:  “To illustrate, the historical records of the athlete may include, without limitation, the highest moving speed of the athlete and the longest distance that the athlete successfully covered on a tennis court.”)

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Potkonjak, Regan, Stein, and Kim further in view of Wood et al. (US 2018/0165978 A1; hereinafter “Wood”).  Examiner notes that all cited aspects of Rodgers are supported by the associated Provisional Application with an effective date of 2018-04-02.
As per Claim 20, the combination of Potkonjak, Regan, Stein, and Kim teaches the system of claim 19 as well as volume of effectiveness and suggested actions (see Rejection to Claim 19).  Wood teaches further comprising: program instructions to determine and display a narrative describing the volume of effectiveness for the primary participant, the volume of effectiveness for the secondary participant, or the suggested actions using natural language generation. (Wood, Para [0023], discloses voice commands going in the other direction also, from the system to the user: “Feedback from the tool is presented to the maintainer using hands- free augmented reality providing natural language audio commands and 3D visual information overlaid onto real-world objects.”)
Wood and the combination of Potkonjak, Regan, Stein, and Kim are analogous art because they are both in the field of endeavor of machine learning and assistance to physical tasks.
It would have been obvious before the effective filing date of the claimed invention to combine the suggested action via highlighted “free spaces that are most promising” of Stein with the natural language generation commands of Wood.  One of ordinary skill in the art would be motivated to do so in order to give the user an easily understandable and actionable command that they can immediately execute, without having to analyze what is on the screen (Wood [0024]:  “This allows the maintainer to easily access all knowledge required to perform maintenance quickly and effectively. The tool also makes the maintenance operations completely hands-free by conveying information as a combination of audio and 3D visual cues through an augmented reality environment.”)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Link et al. (“Real Time Quantification of Dangerousity in Football Using Spatiotemporal Tracking Data”), discloses a system of determining in real-time how likely it is that an opponent will score a goal in soccer, based on a current formation.  This includes ranges of effectiveness, illustrated on Page 7 Fig. 4:

    PNG
    media_image9.png
    463
    740
    media_image9.png
    Greyscale


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD A SIEGER whose telephone number is (571)272-9710. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.A.S./Examiner, Art Unit 2126      
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126